Citation Nr: 0629339	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  93-18 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for postoperative residuals of osteochondral fracture 
and partial anterior cruciate ligament tear of the left knee.

2.  Entitlement to an increased rating for residuals of right 
hand fracture of head of third metacarpal and first proximal 
phalanx, currently evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of 
right big toe fracture.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert M. Kampfer, Attorney at 
Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
August 1990.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1991 and March 2005 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Fort Harrison, Montana.  The veteran has since moved to New 
York and his claim is currently under the jurisdiction of the 
VA Regional Office (RO) in Buffalo, New York.

The June 1991 rating action on appeal granted the veteran 
service connection and a 10 percent rating for his left knee 
disorder, effective the day after the veteran's discharge 
from service.  By decision of May 1994, the Board denied a 
rating in excess of 10 percent for the veteran's left knee 
disorder.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In December 1995, the 
Court vacated the May 1994 Board decision and remanded the 
case back to the Board.  The case was remanded back to the RO 
by the Board in August 1996 for further evidentiary 
development.  By rating decision of August 1996, the Oakland, 
California RO granted a higher initial rating of 30 percent, 
effective the day after the veteran's discharge from service.  
The veteran continued to appeal for a higher initial rating.  
In a December 2000 decision, the Board determined that an 
initial rating in excess of 30 percent for the veteran's 
service-connected left knee disability was not warranted.  In 
a January 2003 Court Order, the December 2000 Board decision 
was vacated and remanded.  The veteran's left knee claim was 
remanded by the Board in March 2004 in accordance with the 
January 2003 Court Order.

The veteran's left knee claim was once again remanded by the 
Board in May 2006 in order that the veteran could be provided 
a video conference hearing before a Veterans Law Judge.  
However, the veteran then withdrew his request for a hearing.

The Board is well aware of the length of time the issue 
regarding the left knee has been on appeal.  Unfortunately, 
in light of the fact that the Court has previously remanded 
this matter to specifically ensure compliance with VA's 
duties to notify and assist the veteran in the development of 
that claim, and the likelihood that a decision on any of 
these issues at this time would be appealed to the Court 
based on arguable deficiencies in these duties, the appeal as 
to all issues is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND
 
The record indicates that the veteran applied for 
Supplemental Security Income (SSI) benefits and that the 
veteran's SSI folder is located at the Great Falls, Montana 
Social Security Administration (SSA) District Office.  The RO 
faxed a record's request to the Great Falls, Montana SSA 
District Office in November 2005.  The record does not reveal 
that any response has been received, or that any follow up 
contact has been attempted.  The Court has made it abundantly 
clear that the records concerning awards of Social Security 
benefits are relevant and must be obtained.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  The RO should make 
another attempt to obtain these records (including copies of 
any decision granting or denying benefits as well as any 
medical evidence used in reaching that decision).  The RO 
should request that the SSA provide a negative response if 
such records prove to be unavailable.  See 38 C.F.R. 
§ 3.159(c)(2) (2005).

The Court has mandated that VA ensure strict compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the present case, the Board notes that the March 
2004 and April 2005 VCAA notice letters sent to the veteran 
do not notify the veteran of all of the information and 
evidence necessary to substantiate his claims for increased 
ratings.  Specifically, the veteran should be informed of the 
criteria needed to warrant higher ratings for each 
disability.  Also, during the pendency of this appeal, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  As remand is 
otherwise required, corrective notice should be provided that 
informs the veteran that an effective date for the award of 
benefits will be assigned if an increased rating is granted, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date.  Accordingly, proper VCAA notice regarding 
the veteran's increased rating claims must be issued to the 
veteran.

Finally, the veteran has also asserted that he is entitled to 
a TDIU as he is unemployable due to his service-connected 
disabilities.  The Board finds that the veteran's claim for a 
TDIU cannot be addressed prior to adjudication of his claims 
increased ratings.  These issues are inextricably 
intertwined, and therefore will be addressed together on 
remand.  See Harris v. Derwinski, 1. Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the veteran's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied 
with and satisfied with respect to the 
claims for higher ratings and a TDIU, to 
include a discussion that an effective 
date and evaluation will be assigned if 
an increase is awarded, as well as the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the Fort Harrison, Montana 
District Office of the Social Security 
Administration and request a copy of the 
veteran's SSI file, as well as any other 
disability determinations for the 
veteran, including the medical records 
considered in making such determinations.  
All efforts to obtain these records 
should be fully documented, and the 
government facility must provide a 
negative response if records are not 
available.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
each of the issues on appeal, including 
the inextricably intertwined issue 
involving entitlement to a TDIU.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


